COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Deborah B. Hunter v. Eric M. Hunter

Appellate case number:      01-18-00057-CV

Trial court case number:    15-2351-FC3

Trial court:                County Court at Law No. 3 of Williamson County

       The panel has voted to dismiss appellant’s Motion to Reconsider Jurisdiction,
construed as a motion for rehearing of the memorandum opinion and judgment, issued on
March 27, 2018, as untimely. See TEX. R. APP. P. 49.1, 49.8.

       It is ordered that the motion for rehearing is dismissed.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Panel

Panel consists of: Justices Jennings, Keyes, and Higley.

Date: July 3, 2018